Case: 15-60369      Document: 00513483422         Page: 1    Date Filed: 04/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60369
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 27, 2016
NEMORIO MENDIOLA-IBARRA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A093 074 034


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Nemorio Mendiola-Ibarra (Mendiola) petitions this court for review of
the decision of the Board of Immigration Appeals (BIA) denying his motion to
reopen or reconsider its earlier dismissal of his appeal as untimely.                          The
Respondent has filed a motion for summary disposition of the appeal. We
review the denial of a motion to reconsider and a motion to reopen for abuse of
discretion. Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60369    Document: 00513483422     Page: 2   Date Filed: 04/27/2016


                                 No. 15-60369

      The BIA determined that whether construed as a motion to reopen or a
motion to reconsider, Mendiola’s motion was untimely.             See 8 C.F.R.
§ 1003.2(b)(2), (c)(2). It also determined that Mendiola was required to file his
motion to reopen with the IJ rather than the BIA. See Matter of Lopez, 22
I & N Dec. 16, 17 (BIA 1998).
      Mendiola makes no argument challenging any of these determinations
by the BIA.    Accordingly, any such challenge is deemed abandoned.          See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Mendiola’s assertion
that he may qualify for cancellation of removal is raised for the first time in
this appeal. Accordingly, it is not properly before this court. See Omari v.
Holder, 562 F.3d 314, 321 (5th Cir. 2009).
      Mendiola’s petition for review is DENIED. The Respondent’s motion for
summary disposition of the petition for review in lieu of filing a brief is
GRANTED.




                                       2